Citation Nr: 0030156	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-08 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a bilateral knee 
condition currently shown as chronic synovitis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from June 1963 to March 1964.

This appeal arises from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that 
denied entitlement to service connection for a bilateral leg 
condition.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

The veteran submitted a notice of disagreement in April 1998.  
The RO issued a statement of the case and received a 
substantive appeal in May 1999.

The record also reflects that, in response to the veteran's 
request for a hearing, the RO notified the veteran in a 
letter to his last known address that a hearing had been 
scheduled for May 2000.  The claims file notes that the 
veteran failed to report for the hearing, although the RO 
notification letter has not been returned by the United 
States Postal Service as undeliverable.  The veteran has not 
explained his failure to report or requested rescheduling of 
the hearing.  Under these circumstances, the Board deems the 
hearing request to be withdrawn.  See 38 C.F.R. § 20.702(d) 
(1999).

FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of this claim has been obtained to the extent possible.

2.  Bilateral chondromalacia patella began during active 
service.  

3.  Chronic synovitis is the result of advancement of 
bilateral chondromalacia patella. 


CONCLUSION OF LAW

Chronic bilateral synovitis was incurred during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp 2000); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) reflect that he 
underwent an enlistment examination in April 1963.  He 
completed a report of medical history and checked "yes" to 
history of tricked or locked knee.  He also wrote, "I am in 
good health" where asked to provide a statement of present 
health.  His examiner noted "Nov 1962 football injury L knee, 
no X-rays, no locking or other sx's since then."  The 
examiner reported that the lower extremities were normal.  

An October 6, 1963, treatment report notes complaint of right 
knee pain for 2 weeks.  Some swelling was observed at that 
time.  The impression was joint pain, questionable etiology. 

A report dated October 21, 1963 notes hematuria following a 
football game on October 18, 1963, and no other findings 
except for a contusion to the left inguinal area.  

A December 1963 report notes complaint of an injury to the 
left knee and that the veteran had been advised by his family 
doctor to see a Navy medical officer.  He was referred to the 
orthopedic clinic.  An orthopedic consultation report notes 
that the veteran had injured the left knee in high school 
football.  The knee currently locked intermittently with 
slight pain and had done this 30 to 40 times since September.  
There was no effusion, instability, or McMurray's sign.  The 
examiner specifically reported that there was no 
chondromalacia of the patella at that time.  X-rays were 
normal.  The examiner noted "I cannot explain this man's 
symptoms."  Motrin was prescribed.  

A January 1964 report notes pain under the patellae with 
popping and grinding and no definite giving way although the 
knee did tend to lock in full flexion or external eversion.  
There was remarkable bilateral patellar crepitus, and reduced 
strength currently.  An impression of bilateral 
chondromalacia patella was given at that time.  The veteran 
was to be admitted to the hospital for evaluation for 
discharge from active service.  

A March 1964 Navy medical board report notes that the veteran 
was admitted in January 1964 with a diagnosis of bilateral 
chondromalacia patella.  The report indicates that the 
veteran developed left knee pain one month prior to admission 
and notes that he had injured his knees in high school.  
Examination revealed full range of motion and full stability 
of both knees.  There was marked left patellar crepitus and 
moderate right patellar crepitus.  The Navy medical board 
gave a diagnosis of bilateral chondromalacia patella, found 
that it pre-existed and was not aggravated by active service, 
and determined that the veteran was unfit for further 
service.

In August 1997, the veteran submitted a service connection 
claim.  He reported that he had problems with his legs.  

A September 1997 VA joints examination report notes that the 
veteran was an insulin-dependent diabetic who had undergone a 
right knee operation in 1978.  The veteran reported increased 
trouble walking in the recent year.  The examiner found 
swelling of the knees, swelling of the legs and ankles, and 
numbness on the soles of the feet.  There were marks of 
recent trauma to both shins.  Active range of motion of both 
knees was almost full.  Pedal pulse could not be felt in 
either foot and there was no deep tendon reflex.  The synovia 
were definitely thickened at each knee and there was slight 
crepitation, bilaterally, on active extension of the knees.  
The examiner noted signs of a 1978 knee operation to relocate 
a patellar tendon.  The examiner suspected that diabetic 
peripheral neuropathy and circulatory trouble were the major 
concern and requested X-rays.  

In October 1997, the RO denied the claim on the basis that it 
existed prior to service and was not aggravated during 
service.

Private medical records and Social Security Administration 
(SSA) records reveal that the veteran receives supplemental 
security income due to disability.  Peripheral neuropathy and 
chronic leg problems are noted; however none of these records 
address whether any current problem began or was aggravated 
by active military service.  

The veteran underwent a VA joints examination in December 
1998.  The examiner, who had also examined him in September 
1997, found that the veteran was markedly overweight and on 
insulin for his diabetes.  The examination felt that the 
knees were on a continued course of deterioration due to 
diabetes and body weight.  The synovia were thickened on the 
right and left.  The examiner did not perceive crepitation or 
evidence of fluid.  X-rays were taken in January 1999 and 
showed no changes from X-rays taken in 1997.  The current X-
ray impression was mild arthritic changes and an old right 
proximal anterior tibia injury to the right knee.  The left 
knee was normal.  Current diagnoses included markedly 
overweight; chronic synovitis of both knees; and diabetic 
neuropathy distal to the knees.  

In March 1999, the examiner offered an addendum explaining 
that chronic synovitis of the knees represented an advancing 
of the veteran's bilateral chondromalacia patella.



II.  Legal Analysis

The Board finds that all relevant evidence for equitable 
disposition of this claim has been obtained to the extent 
possible and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.

The Board must review the claim on its merits and account for 
the evidence that it finds to be persuasive and unpersuasive 
and provide reasoned analysis for rejecting evidence 
submitted by or on behalf of the claimant.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
See Alemany v. Brown, 9 Vet. App. 518 (1996), citing Gilbert, 
at 54. 

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  In order to establish 
service connection for a disability, the evidence must show 
it resulted from disease or injury incurred in active 
service. 

A veteran will be considered to have been in sound medical 
condition upon entering active service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that a disease or injury existed prior to service and was not 
aggravated during service.  38 U.S.C.A. § 1132 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999). 

The evidence reflects that at the time of the veteran's 
enlistment examination, he reported a history of a knee 
injury by checking "yes" to a history of locked or trick 
knee.  The examiner specifically noted a prior high school 
football injury to the left knee in 1962 with no locking or 
other symptoms since then and found both knees to be normal.  
Thus, the entrance examination does clearly show that both 
knees were normal at the time of enlistment.

The veteran currently suffers from chronic bilateral 
synovitis that has been medically attributed to bilateral 
chondromalacia patella.  He believes that bilateral 
chondromalacia patella began during active service.  The RO 
has denied the service connection claim because bilateral 
chondromalacia patella pre-existed active service and was not 
aggravated therein.  The issue for Board determination is 
whether the evidence establishes that bilateral 
chondromalacia patella began during active service or, if it 
pre-existed active service, whether it was aggravated during 
service.

Unless there is clear and unmistakable evidence demonstrating 
that a bilateral knee disease or injury existed prior to 
service and was not aggravated during service, the veteran 
will be entitled to the presumption of soundness at entry.  
38 U.S.C.A. § 1132 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).  

The first documented report of in-service knee pain is dated 
in October 1993, and notes two weeks of right knee pain.  
This, of course, does not evidence a pre-existing knee 
condition.  

In December 1993, an orthopedic specialist evaluated the 
veteran's knees and found that the knees currently locked 
intermittently and had reportedly done so 30 or 40 times 
since September.  The examiner, who noted a history of a high 
school knee injury, did not attribute the current condition 
to the old injury and specifically found that there was no 
chondromalacia patella.  In fact, the examiner remarked, "I 
cannot explain this man's symptoms."  This opinion does not 
support the pre-existence of a knee condition.  Moreover, 
revisiting the October 1963 report in light of the veteran's 
complaint of locking since September 1963, because the 
October 1963 report does not mention any knee locking, the 
Board suspects that locking had not become so significant at 
the time of the October 1963 complaint.

A January 1964 orthopedic evaluation notes bilateral patellar 
pain, locking, and crepitus.  This report represents the 
first medical evidence of a finding of patellar crepitus, 
which again does not suggest that the bilateral knee 
condition pre-existed active service.  

In February 1964, a diagnosis of bilateral chondromalacia 
patella was first given.  

A March 1964 Navy medical board found that the veteran's left 
knee pain began one month prior to admission.  Because the 
veteran was admitted in January 1964, the report thus 
indicates that left knee pain began in December 1993.  The 
report then notes that the veteran's "knees" were injured in 
high school and had occasionally been painful since then.  
With those facts, the Navy medical board then concluded that 
bilateral chondromalacia patella pre-existed active service.  
The question for consideration is whether or not this report 
is clear and unmistakable (obvious or manifest) evidence that 
bilateral chondromalacia patella existed prior to service and 
was not aggravated during service.

For the following reasons, the Board does not find the March 
1964 Navy medical board report to be clear and unmistakable.  
First, that report states that left knee pain began about a 
month prior to admission, and then notes that there was pain 
in both knees occasionally since the high school injury.  
Thus, it is not clear what the Navy medical board found with 
respect to when the knee pain began.  Secondly, the high 
school injury clearly involved only the left knee, whereas 
the Navy board determined that both knees were painful 
following the high school injury.  Lastly, in December 1963 
an orthopedic evaluator specifically found that the veteran 
did not have bilateral chondromalacia patella, which directly 
contradicts the March 1964 medical board conclusion that 
bilateral chondromalacia patella pre-existed active service.  
For these reasons, the Board does not view the March 1964 
Navy medical board report to be clear and unmistakable 
evidence that the condition pre-existed active service.  

As the evidence does not clearly and unmistakable show a pre-
existing condition, the veteran is entitled to the 
presumption of soundness at entry.  The recent VA examiner 
has opined that the current synovitis is a continuation of 
the earlier bilateral chondromalacia patella.  No evidence 
has been submitted that points to any other etiology.  The 
Board finds that the evidence favors the claim of service 
connection for bilateral chondromalacia patella.  Service 
connection must therefore be granted.  




ORDER

Entitlement to service connection for a bilateral knee 
condition, currently shown as chronic synovitis, is granted.



		
	J. E. Day
	Veterans Law Judge
Board of Veterans' Appeals



 

